DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/19/2021.	
3.	Claims 1-18 are pending. Claims 1-5, 12-16 are under examination on the merits. Claims 2, 4, 10-11, 13, 17-18 are amended. Claims 6-11, 17-18 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive, thus claims 6-11, 17-18 stand rejected as set forth in Office action dated 10/19/2020 and further discussed in the Response to Arguments below.  
  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (WO 2015/080214, equivalent to US Pub. No. 2017/0029627 A1, hereinafter “”214”) in view of  Sakoske et al. (EP 1140704 B1, hereinafter “”704”).

Regarding claims 1,12: “214 teaches a near-infrared reflective black pigment (Page 1, [0001])  comprising at least a calcium element, a titanium element, a manganese element, and having a perovskite phase as a main phase (Page 1, [0004]; Page 9, [0076], Example 1). “214 
However, “704 teaches pigments and pigmented compositions which have a higher
infrared reflectance and lower heat buildup properties than compositions/articles containing commercial black and green pigments (i.e., a green complex oxide of bismuth element (Bi)) (Page 1, [0005]) with benefit of providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) (Page 1, [0007]-[0010]).  
In an analogous art of the near-infrared reflective pigmented composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared reflective black pigment by “214, so as to include a green bismuth manganese oxide pigments as taught by “704, and would have been motivated to do so with reasonable expectation that this would result in providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) as suggested by “704 (Page 1, [0007]-[0010]).  

Regarding claim 2 : “214 teaches the near-infrared reflective black pigment (Page 1, [0001])  comprising at least a calcium element, a titanium element, a manganese element, and having a perovskite phase as a main phase (Page 1, [0004]; Page 9, [0076], Example 1). “214 teaches the black fine particulate near-infrared reflective material, further comprising a Group 13 element in the periodic table (Page 6, [0057]-[0058]; Page 12, Claim 9). “214 teaches in the case where the compound of the Group 13 element in the periodic table or the zinc compound is mixed and the amounts of these compounds are small, it is preferable that these compounds preliminarily exist on the surface of and/or inside the particles of the titanium compound. This is because the solid-phase synthesis reaction is uniformly performed thereby, and thus the uniform near-infrared reflective material can be obtained (Page 6, [0057]).“214 does not 
However, “704 teaches pigments and pigmented compositions which have a higher
infrared reflectance and lower heat buildup properties than compositions/articles containing commercial black and green pigments (i.e., a green complex oxide of bismuth element (Bi)) (Page 1, [0005]) with benefit of providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) (Page 1, [0007]-[0010]).  
In an analogous art of the near-infrared reflective pigmented composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared reflective black pigment by “214, so as to include a green bismuth manganese oxide pigments as taught by “704, and would have been motivated to do so with reasonable expectation that this would result in providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) as suggested by “704 (Page 1, [0007]-[0010]).  
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the amount of optimum ranges of [Bi]/([Ti]+[Mn]) merely done by routine experimentation. In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 3: “214 teaches the near-infrared reflective black pigment (Page 1, [0001]) comprising at least the calcium element, the titanium element, the manganese element, 

	Regarding claims 4,13: “214 teaches the near-infrared reflective black pigment (Page 1, [0001], wherein an atomic ratio [AI]/([Ti]+[Mn]) is 0.1 or less when the atomic ratio is expressed as the ratio of an atomic content of the aluminum element [Al] to a sum of an atomic content of the titanium element [Ti] and an atomic content of the manganese element [Mn] (Page 9, [0077], Example 1).

	Regarding claims 5, 14-16: “214 teaches the near-infrared reflective black pigment (Page 1, [0001], having a BET specific surface area of 1.0 m2/g or more and less than 3.0 m2/g (Page 4, [0042]). 

Response to Arguments
8.	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that one of ordinary skill in the art trying to make an improved “near-infrared reflective black pigment,” as recited in all pending claims, would not be motivated to look to a reference that teaches how to make a green pigment (the 704 application). For this reason alone, the Section 103 rejection should be withdrawn.
The Examiner respectfully disagrees. The cited 103 rejection is based on “241 in view of “704.  “214 teaches a near-infrared reflective black pigment (Page 1, [0001])  comprising at least a calcium element, a titanium element, a manganese element, and having a perovskite phase as a main phase (Page 1, [0004]; Page 9, [0076], Example 1). “214 teaches the black fine particulate near-infrared reflective material, further comprising a Group 13 element in the 
However, “704 teaches pigments and pigmented compositions which have a higher
infrared reflectance and lower heat buildup properties than compositions/articles containing commercial black and green pigments (i.e., a green complex oxide of bismuth element (Bi)) (Page 1, [0005]) with benefit of providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) (Page 1, [0007]-[0010]).  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of “241 in view of “704 is deemed to teach the near-infrared reflective black pigment as the recited claimed. In an analogous art of the near-infrared reflective pigmented composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared reflective black pigment by “214, so as to include a green bismuth manganese oxide pigments as taught by “704, and would have been motivated to do so with reasonable expectation that this would result in providing a composite which has excellent blackness and heat shielding property (i.e., infrared reflection properties) as suggested by “704 (Page 1, [0007]-[0010]).  
Furthermore, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Thus, “704 cures the deficiency in “214 relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as “704 addressing the same problem as the invention at hand, and in this case would find an appropriate solution.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that there is no motivation to take the bismuth element from the green pigment of the 704 application and add the bismuth element to the black pigment of the ‘214 application.
The Examiner respectfully disagrees. “214 teaches a near-infrared reflective black pigment (Page 1, [0001])  comprising at least a calcium element, a titanium element, a manganese element, and having a perovskite phase as a main phase (Page 1, [0004]; Page 9, [0076], Example 1). “214 teaches the black fine particulate near-infrared reflective material, further comprising a Group 13 element in the periodic table (Page 6, [0057]-[0058]; Page 12, Claim 9). “214 teaches the near-infrared reflective material has the sufficient near-infrared reflectivity. By mixing it with the other compound having the near-infrared reflectivity, the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably 
commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a near-infrared reflective black pigment) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

9.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/17/2021